  Fill in this information to identify the case:
  Debtor 1 KENNETH WAYNE SMITH

  Debtor 2
  (Spouse, if filing)

  United States Bankruptcy Court for the: WESTERN DISTRICT OF LOUISIANA
  Case number 16-10527




 Form 4100R
 Response to Notice of Final Cure Payment                                                                                                                         10/15
According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.


  Part 1:         Mortgage Information
                                           U.S. Bank Trust National Association, not in its                                                  Court Claim no. (if known):
                                           individual capacity, but solely as Trustee for LSF9                                               5
                                           Master Participation Trust, as serviced by Fay
  Name of creditor?                        Servicing, LLC

  Last 4 digits of any number you use to identify the debtor’s account                   9460


  Property Address:                        1146 WINFIELD RD
                                           Number      Street



                                           PRINCETON, LA 71067
                                           City                           State         Zip


  Part 1:
  Part 2:         Prepetition Default Payments

  Check one

      Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default on the creditor’s claim.

      Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default on the creditor’s claim. Creditor
   asserts that the total prepetition amount remaining unpaid as of the date of this response is:                                                         $


  Part 3:       Postpetition Mortgage Payments

  Check one

        Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of the
        Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.                         **Creditor agrees that Trustee paid pursuant to the
                                                                                                             plan. Creditor's claim is secured by the principal
                                                                                                             residence of Debtor, and its proof of claim
        The next postpetition payment from the debtor(s) is due on:                   11/04/2018             delineated amounts owed for deferred interest
                                                                                     MM / DD / YYYY          which remains due and owing in part.



        Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        Creditor asserts that the total amount remaining unpaid as of the date of this response is:

        a.     Total postpetition ongoing payments due:                                                                                            (a)    $
        b.     Total fees, charges, expenses, escrow, and costs outstanding:                                                                       (b)    $
        c.     Total. Add lines a and b.                                                                                                           (c)    $

        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became
        due on:                                                                      MM / DD / YYYY




  Form 4100R                                                     Response to Notice of Final Cure Payment                                                         page 1




             16-10527 - #51 File 04/27/21 Enter 04/27/21 17:03:39 Main Document Pg 1 of 3
   Debtor 1: KENNETH WAYNE SMITH                                                                                                     Case number (if known) 16-10527

Part
            Itemized Payment History
4:

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the debtor(s) are not current with all postpetition
payments, including all fees, charges, expenses, escrow, and costs, the creditor must attach an itemized payment history disclosing the following amounts from
the date of the bankruptcy filing through the date of this response:
      •     all payments received;
      •     all fees, costs, escrow, and expenses assessed to the mortgage; and
      •     all amounts the creditor contends remain unpaid.


Part
           Sign Here
5:

The person completing this response must sign it. The response must be filed as a supplement to the creditor’s proof of claim.

Check the appropriate box:

    I am the creditor.

    I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this response is true and correct to the best of my knowledge,
information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different from the notice address listed on the
proof of claim to which this response applies.




                     X       /s/ Ashley E. Morris                                                                            Date       04/27/2021
                             Signature




Print                        Ashley E. Morris                                                                                Title      Attorney for Creditor

Company                      Dean Morris, L.L.C.

If different from the notice address listed on the proof of claim to which this response applies:


Address                      1505 North 19th Street
                             Number               Street

                             Monroe, LA 71201
                             City                                          State               Zip Code



Contact phone                (318) 388-1440                                                                                 Email       ljacob@creditorlawyers.com




Form 4100R                                                     Response to Notice of Final Cure Payment                                                         page 2




        16-10527 - #51 File 04/27/21 Enter 04/27/21 17:03:39 Main Document Pg 2 of 3
                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION


 IN RE:    KENNETH WAYNE SMITH                                        CASE NO. 16-10527
                                                                      CHAPTER 13

                                 CERTIFICATE OF SERVICE

       I, Ashley E. Morris, hereby certify that I have notified the following interested parties of

the Response to Notice of Final Cure Payment filed by U.S. BANK TRUST NATIONAL

ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY, BUT SOLELY AS TRUSTEE FOR

LSF9 MASTER PARTICIPATION TRUST, AS SERVICED BY FAY SERVICING, LLC, as

reflected on the foregoing notice, to-wit:

 Kenneth Wayne Smith                               Todd Johns
 1146 Winfield Rd.                                 Trustee
 Princeton, LA 71067                               POB 1770
                                                   Shreveport, LA 71166

 L. Laban Levy                                     Office of the U.S. Trustee
 Attorney at Law                                   300 Fannin Street
 4700 Line Ave., Ste. 200                          Suite 3196
 Shreveport, LA 71106                              Shreveport, LA 71101



by mailing this notice and a copy of the Response to Notice of Final Cure Payment filed herein

by United States Mail, first class, postage prepaid and properly addressed, all on this the 27th

day of April, 2021.

                                                  DEAN MORRIS, L.L.C.
                                                  1820 Avenue of America
                                                  P.O. Box 15270
                                                  Monroe, LA 71207-5270
                                                  (318) 388-1440

                                                  /S/Ashley E. Morris
                                                  ATTORNEY FOR CREDITOR




  16-10527 - #51 File 04/27/21 Enter 04/27/21 17:03:39 Main Document Pg 3 of 3
